UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1331



NELLIE H. ROBERSON,

                                            Plaintiff - Appellant,

          versus


SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Patrick Michael Duffy, District
Judge. (CA-94-1182-23)


Submitted:   June 12, 1997                 Decided:   June 17, 1997


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nellie H. Roberson, Appellant Pro Se. Ronald Lamar Paxton, UNITED
STATES DEPARTMENT OF HEALTH & HUMAN SERVICES, Atlanta, Georgia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order adopting the

magistrate judge's recommendation to affirm the Commissioner's

denial of social security benefits. We have reviewed the record and

the district court's opinion accepting the recommendation of the
magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Roberson v. Chater,

No. CA-94-1182-23 (D.S.C. Jan. 23, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED